Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2005

Carter v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4166




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Carter v. Comm Social Security" (2005). 2005 Decisions. Paper 1125.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1125


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     Case No: 04-4166

                               WILLIAM L. CARTER, III,

                                              Appellant
                                              v.

                        JO ANNE B. BARNHART, Commissioner
                                 of Social Security


                    On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                               District Court No.: 03-cv-01239
                   District Judge: The Honorable Terrence F. McVerry


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      May 6, 2005


           Before: McKEE, SMITH, and VAN ANTWERPEN, Circuit Judges

                                   (Filed: May 26, 2005)




                                OPINION OF THE COURT


SMITH, Circuit Judge.

       William L. Carter, III, appeals from an order of the United States District Court for

the Western District of Pennsylvania granting summary judgment to the Commissioner of

Social Security, thereby affirming the denial of Carter’s application for disability
insurance benefits under Title II of the Social Security Act. The District Court had

jurisdiction under 42 U.S.C. § 405(g). Appellate jurisdiction exists under 28 U.S.C. §

1291. Our review, like that of the District Court, is limited to whether the

Commissioner’s decision was supported by substantial evidence. Plummer v. Apfel, 186

F.3d 422, 427 (3d Cir. 1999). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

and citation omitted). We will affirm.

        This appeal concerns Carter’s third application for disability benefits. Carter’s

second application for benefits alleged that he was disabled as of May 15, 1995, as a

result of arthritis and the residual effects of bilateral total knee replacements. After

Carter waived his right to a hearing before an administrative law judge (“ALJ”), his

second application was denied in a decision rendered by ALJ Herring on August 10,

1999.

        Instead of seeking judicial review of the denial of his second application, Carter

filed a third application on October 5, 1999. Like his earlier applications, Carter again

alleged disability as a result of arthritis and the residual effects of bilateral total knee

replacements, but he also recited the fact that he had been diagnosed on July 12, 1999

with diabetes mellitus. Prior to his hearing before ALJ Sturek, Carter amended the onset

date of his disability from May 1995 to July 1999. In a decision dated October 25, 2000,



                                                2
ALJ Sturek applied the familiar sequential analysis to Carter’s amended claim, and

concluded that Carter was not disabled under the Social Security Act. See 20 C.F.R. §

404.1520.

       In determining that Carter was not disabled, ALJ Sturek found that the residual

effects of Carter’s knee replacements, his obesity and his diabetes mellitus were severe

impairments, but that they did not satisfy the criteria of any of the impairments listed in

Appendix 1 of the Social Security regulations. See 20 C.F.R. Subpart P, § 404, Appendix

1. ALJ Sturek further found that these impairments limited Carter to performing less than

the full range of sedentary work. Although this residual functional capacity was

incompatible with the demands of Carter’s past relevant work, ALJ Sturek relied upon the

testimony of the vocational expert and found that Carter’s limitations did not preclude

him from performing other work existing in the national economy.

       Carter appealed to the District Court, arguing that ALJ Sturek erred by failing to

reopen his second application for benefits to consider the evidence regarding the recent

onset of diabetes mellitus. Carter also alleged error because ALJ Sturek had not

incorporated into his decision ALJ Herring’s earlier more restrictive findings regarding

Carter’s residual functional capacity. Carter contends that the earlier findings, together

with the limitations imposed by his new diagnosis of diabetes mellitus, would have

compelled the determination that he was disabled. According to Carter, res judicata

required ALJ Sturek to incorporate ALJ Herring’s residual functional capacity findings in



                                              3
his adjudication of Carter’s third application. In addition, Carter asserted that ALJ

Sturek relied upon a defective hypothetical in determining his ability to perform other

work, improperly discounted the opinions of his treating physicians, and failed to apply

Social Security Rulings 00-3p and 96-7p.

       In a thorough opinion, the District Judge affirmed the denial of Carter’s third

application for benefits. Failure to reopen the earlier application was not reversible error,

according to the District Court, because ALJ Sturek fully considered the evidence and

determined that Carter was not disabled. The District Court rejected Carter’s contention

that res judicata required ALJ Sturek to incorporate in his adjudication of Carter’s claim

for benefits the earlier findings of ALJ Herring. The Court pointed out that res judicata

was an affirmative defense that could not be invoked as a shield, particularly in light of

the new evidence regarding the onset of Carter’s diabetes mellitus. In addition, the

District Court determined that ALJ Sturek adequately explained the weight he accorded to

the medical evidence of record and concluded that there was substantial evidence to

support ALJ Sturek’s decision that Carter was not disabled under the Social Security Act.

Finally, the District Court determined that ALJ Sturek appropriately applied the Social

Security Rulings.

       After careful consideration of the briefs of the parties and the record before us, we

agree with the District Court that ALJ Sturek’s denial of Carter’s claim is supported by

substantial evidence. The affirmative defense of res judicata did not bind ALJ Sturek



                                              4
because the record contained new evidence that was unavailable to ALJ Herring, and

because the relief sought was limited to a determination that he was disabled from July

1999, instead of May 1995 as alleged in the earlier application. See Purter v. Heckler,

771 F.2d 682, 690 (3d Cir. 1985). In light of the difference of four years between the

alleged onset date of disability in Carter’s second and third application, there was no

reason to reopen the earlier application.

       We also conclude, contrary to Carter’s assertions, that the opinions of his treating

physicians were accorded great weight inasmuch as ALJ Sturek restricted Carter to less

than the full range of sedentary work. We find no error by ALJ Sturek in discounting the

opinions of Dr. Cantera and Dr. Galleta that Carter was unable to work because ALJ

Sturek appropriately explained that these opinions were unsupported by objective medical

evidence. For this reason, we agree with the District Court that the hypothetical posed to

the vocational expert was not deficient and that ALJ Sturek did not err by relying on the

vocational expert’s opinion.

       In sum, there is substantial evidence to support ALJ Sturek’s decision that Carter

was not disabled as of July 12, 1999. We will affirm the judgment of the District Court.




                                             5